DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 7/20/2021 wherein claim 31 has been added.
Claims 1-31 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 7/20/2021 regarding the rejection of claims 1-6, 8-10, 12-30 made by the Examiner under 35 USC 103 over Christman et al. (WO2016/094535) in view of Wang et al. (WO2016/010484) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/10/2021.
Applicants arguments filed 7/20/2021 regarding the rejection of claim 11 made by the Examiner under 35 USC 103 over Christman et al. (WO2016/094535) in view of Wang et al. (WO2016/010484), further in view of Lee et al. US 2012/0003888) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/10/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  It would not have been obvious to use a catcheol, which is a known tissue binding moiety, in a polymer designed to prevent adhesions to a polymer barrier. 
In response to A, as discussed in the Final Office Action mailed 5/10/2021, the issue is how to resolve the terms “adhesion”, “bioadhesive”, “binding” and “adhering” recited by Christman with the “adhesive” composition of Wang because they are overlapping in scope. For instance, claim 17 of Christman states that the “hydrogel is capable of adhering to the tissue for about two or more weeks” whereas claim 13 recites “an oxime cross-linked bioadhesive hydrogel… for use as an in situ anti-adhesion barrier”. Christman appears to want some level of adhesion associated with biological tissue while not all types of adhesion.  
Wang is directed to biological adhesive composition wherein the composition is to be tissues and comprise a catcheol moiety. Wang teaches that catcheol moieties provide stability as well as provide more stable covalent bonding between the cross-linkable functional groups which provide a long-term efficacy when applied to the target tissue. Admittedly, Wang is directed to “adhesive” compositions but it’s not clear that these compositions fall in to the exception which Applicant argues they do because Chritmans’s composition similarly envisages their hydrogel composition acting as a “bioadhesive” and capable of “adhering to tissue”. 
Wang, at [0095], teaches that “[A]n ideal tissue adhesive for large-area in vivo applications should be (1) safe and nontoxic, (2) rapidly cross-linkable, (3) long-term effective, and (4) biodegradability in physiological environments (where are full of tissue fluid)” (Emphasis Examiner’s). The property of rapidly cross-linking is a property which Applicant identifies are necessary for imparting “anti-adhesive benefit” while being “bioadhesive” is to produce a gel fast. Wang identifies this same property as critical and would be expected to carry over to the combination with Christman’s bioadhesive composition. 
Allowable Subject Matter
Claims 7 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, while ratios for the first and second polymer are contemplated by Christman (see [0100]), there is no guidance by the prior art that would lead one specifically to a ratio of 1:1:0.75 for the instantly claimed first, second and third polymers. Moreover, Figures 19A-C show that the catechol modified polymer exhibited lower adhesion intensity cores relative to control and catechol-free polymers. 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christman et al. (WO 2016/094535) in view of Wang et al. (WO 2016/010484).
Christman is directed to oxime cross-linked biocompatible hydrogels which includes a first polymer comprising an aminooxy group selected from a hydroxyl amino (see instant claim 4) and an alkoxy amine (see instant claim 5) polymerized to a second polymer comprising a reactive oxo group, herein the hydrogel has a surface comprising a surface oxo group the reversible binds an amino group on a living tissue surface to form an imine (See [0012]).  
The reactive oxo groups and the surface oxo groups are ketones and/or aldehydes (see [0012]) (see instant claims 2 and 3)
The first polymer and the second polymer are each selected from the group consisting of poly(ethylene glycol), multi-arm poly(ethylene glycol), hyaluronic acid, alginate, dextran, carboxymethylcellulose, cellulose, poly(vinyl alcohol), or combinations thereof (see [0012]) (see instant claim 8).
In some embodiments, the first polymer comprises eight-armed aminooxy poly(ethylene glycol) and the second polymer comprises eight-armed oxo poly(ethylene glycol). In some embodiments, the first polymer comprises eight-armed aminooxy poly (ethylene glycol) and the second polymer comprises aldehyde poly (ethylene glycol) - poly(vinyl alcohol) (see [0012]) (see instants 9 and 10).
The hydrogel is to comprise approximately between 25-200 mg/mL of the first and second polymer (see [0012]) (see instant claim 12). Moreover, the hydrogel is have a storage modulus less than 1 kPA (see [0061]) (see instant claim 13). The swelling increase when hydrated is to be less than 20% (see [0059]) (see instant claim 14).
Christman contemplates including bioactive agents such as anti-inflammatory agents and healing promoters (see [0066]) (see instant claim 15).
Methods of administering the oxime hydrogel to a living tissue by spraying, dripping or painting the composition onto the tissue (see instant claims 16 and 19) are contemplated  wherein the tissue is cardiac tissue (see [0013]) (see instant claim 17). The cross-link between the hydrogel and the tissue is formed within about 5 minutes or less (see instant claim 18) and is capable of adhering to the tissue for about two or more weeks (see [0013]) (see instant claim 20). Christman’s compositions reduces cellular adhesion and protein adsorption and has the ability to reverse hydrogel cross-linking by administering a free aminooxy group (see instant claims 21-22).
Kits are also contemplated wherein the kit comprises at least one hydrogel precursor having a polymer terminated with an aminooxy group and at least one hydrogel precursor having a polymer terminated with a reactive oxo group. In some embodiments, the kit comprises a first aqueous solution or dispersion having a polymer terminated with an aminooxy group and a second aqueous solution or dispersion having a polymer terminated with a reactive oxo group (see [0083]) (see instant claims 23 and 24). Each of the aqueous solutions or dispersions may be contained in any suitable vessel, such as a vial or a syringe barrel (see instant claim 27). In some embodiments, the kit comprises at least one hydrogel precursor having a polymer terminated with an aminooxy group in the form of a dried powder and at least one hydrogel precursor having a polymer terminated with a reactive oxo group in the form of a dried powder. The powders may be contained in separate containers or they may be premixed and contained in a single container (see instant claims 28 and 29). The kit may also comprise a buffer solution for hydrating the powders (see [0084]) (see instant claim 30). 
Christman fails to teach including a third polymer comprising a catechol group (dopamine).
Wang, like Christman, is directed to biological adhesive compositions for application to living tissues such as the heart (i.e. cardiac tissue) (see [0037]).  The adhesive composition is to comprise a gluing macromer comprising one or more macromolecules grafted with at least one catechol moiety (see [0035]). It is taught that use of catechol functionalities in the adhesive composition provides good stability as well as to allow time for formation of a more stable covalent bonding between the cross-linkable functional groups and in doing so, long-term effectiveness of the biological tissue adhesive composition under physiological conditions may be obtained (see [0035]). Thus, it would have been obvious to modify Christman’s hydrogel composition to further include a third polymer comprising a catechol moiety to improve the stability and long-term effectiveness of the bioadhesive composition. See MPEP 2143(I)(C).
It is further noted that upon identifying the third polymer as an obvious and desired modification to Christman’s composition, that the method and kit described by Christman would therefore also include such a polymer for similar benefit. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christman et al. (WO 2016/094535) in view of Wang et al. (WO 2016/010484)  as applied to claims 1-6, 8-10 and 12-30 above, and further in view of Lee et al. (US 2012/0003888).
Christman and Wang fail to teach the third polymer as being an eight-armed catechol PEG.
Lee is directed to bioadhesive compositions for use on living tissue (see [0009]) comprising a multi-armed polyalkyene oxide polyether multihydroxy (dihydroxy)phenyl derivative having the formula (see [0055]): 
    PNG
    media_image1.png
    24
    220
    media_image1.png
    Greyscale
wherein CA is the central atom, PA is polyalkyene oxide, polyether DHPD is dopamine (see [0115]) and n is from 3-15 (see [0067]) which encompasses 8. It is taught that the bioadhesive compositions comprising the multiarmed dopamine containing polymer provide a site for remodeling via fibroblast migration followed by subsequent native collagen deposition (see [0010]). Thus, while Lee does not specifically disclose an eight-armed dopamine PEG, such a species would have been obvious given that Lee suggests the number of arms for their multi-armed PEG can be selected from 3-15. See MPEP 244.05 regarding obviousness of ranges. Therefore, it would have been obvious to identify and use Lee’s multi-armed (8) dopamine PEG in the polymer product of Christman and Wang with a reasonable expectation for success in improving remodeling via fibroblast migration would been obvious. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611